Title: From John Adams to John Clark, 31 October 1798
From: Adams, John
To: Clark, John


To the Officers of the third division of Georgia MilitiaGentlemen,
Quincy October 31. 1798



An Address, so full of Confidence and Attachment to the Constitution, Confidence in the Government and respect and Affection to me as yours Adopted by so large a Portion of the Militia and Subscribed by so long a List of Respectable officers, demands my most respectful and affectionate Acknowledgments.
The honest Zeal of our Countrymen for a Cause which they thought connected with Liberty and Humanity might lead some of them to intemperate Irregularities, which a sound discretion and strict Policy could not justify: and these might lead the French Government and their Agents into some of the unwarrantable Measures they have hazarded. Wisdom will teach Us a Lesson from this Experience, to be more upon our guard in future, more slow to speak and more swift to hear. It should even teach Us to be cautious that We may not be hurried into a contrary extreme. The Acceptance of General Washington has commanded the Admiration of all Men of Principle, A soul so social and public as his could not have been tranquil in Retirement in a bleeding Country bleeding around him. Those who were most delighted with the thought of his undisturbed Happiness in Retreat after a Life of Anxiety cannot but approve of his Resolution to take the field again with his fellow Citizens, and close his long Glories in Action Active Life, in Case his Country should be invaded.
I am happy if my Answer to the young Men of Augusta has your Approbation, and receive and return with Gratitude your kind Wishes for my Health and Happiness.

John Adams